[Cite as State v. Sulken, 2022-Ohio-2371.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 STATE OF OHIO,                              :   APPEAL NO. C-210577
                                                 TRIAL NO. C-21CRB-11374
         Plaintiff-Appellee,                 :

                                             :      O P I N I O N.
   VS.
                                             :

 SHAUNA MICHELLE SULKEN,                     :

       Defendant-Appellant.                  :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Appellant Discharged

Date of Judgment Entry on Appeal: July 8, 2022


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Keith Sauter,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Robert G. Kelly, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



CROUSE, Judge.

        {¶1}    Defendant-appellant Shauna Sulken appeals her minor misdemeanor

conviction for a zoning violation. In two assignments of error, Sulken contends that

her conviction must be reversed because she did not violate the Delhi Zoning

Resolution (“zoning resolution”). For the reasons that follow, we sustain Sulken’s first

assignment of error in part, reverse the decision of the trial court, and discharge

Sulken from further prosecution. Our disposition of Sulken’s first assignment of error

renders moot her second assignment of error and we decline to address it. See App.R.

12(A)(1)(c).

                                   Facts and Procedure

        {¶2}    Sulken co-owns land in Delhi Township, Hamilton County, Ohio (“the

property”). She lives with her children and the co-owner in the family’s residence on

one parcel, and her children often ride their dirt bikes in an abutting, one-acre parcel

behind their home which Sulken also owns. Pursuant to the zoning resolution, the

property is located in the “C Zoning District,” which is one of several single-family

residence districts in Delhi Township. On June 23, 2021, Sulken was cited by Delhi

Township Police for a zoning violation under R.C. 519.231 for “us[ing] land in violation

of township zoning ordinance, to wit: [Section] 3.5A dirt bike track.”

        {¶3}    At a bench trial in October 2021, Sulken testified that her two sons have

ridden their dirt bikes on the one-acre parcel behind her home since she purchased

the property in 2016. Sulken testified that initially she “constructed a whole motor



1R.C. 519.23 states: “No building shall be located, erected, constructed, reconstructed, enlarged,
changed, maintained, or used, and no land shall be used in violation of any resolution, or
amendment or supplement to such resolution, adopted by any board of township trustees under
sections 519.02 to 519.25, inclusive, of the Revised Code. Each day’s continuation of a violation of
this section may be deemed a separate offense.”
                                                 2
                      OHIO FIRST DISTRICT COURT OF APPEALS




cross track that [included] six passes.” Essentially, Sulken moved dirt on the parcel to

create six mounds. The mounds were “three to four feet high” in one area and were

used for the children to ride their dirt bikes.

       {¶4}      After complaints from neighbors started in 2018, the township sent

Sulken a letter demanding that she “cease and desist from use of the dirt track and to

remove the same from the property.” Sulken testified that she removed the mounds

after receiving the letter, but that the children continued to ride their dirt bikes

because she thought this was permissible so long as the mounds were removed. In

2020, the township sent another letter stating that the track still violated the zoning

resolution even without the mounds. Despite the letter, Sulken’s children continued

to ride their dirt bikes on the property.

       {¶5}      In June 2021, Delhi Township Police and a zoning inspector came to the

property to issue a citation. Sulken testified that when they came to her home she said,

“I assume you’re here because we’re riding dirt bikes. And [the officer] said yes, you

have a track.”

       {¶6}      Sulken described the area now as having only a “worn-out path,” from

her children’s repetitive riding. Sulken also testified about the noise of the dirt bikes,

and stated that she specifically bought dirt bikes with smaller, quieter engines and

prohibited her children from riding them after 9 p.m. to appease the neighbors.

       {¶7}      Delhi Township zoning administrator Anthony Steven Roach testified

for the state. He testified that he did not personally go onto the property the day the

citation was issued, but he was “two residences to the south” of Sulken’s property when

he saw a person riding a dirt bike on the one-acre parcel behind the home. The state

introduced a photograph taken by Roach from his vantage point showing Sulken’s son

                                             3
                    OHIO FIRST DISTRICT COURT OF APPEALS




riding a dirt bike near, as Roach stated, “some type of mound,” which he described as

being “probably a foot or two high.”

       {¶8}   Roach also testified about the noise of the dirt bikes, stating that riding

battery-powered motorized vehicles would be permitted on the property, but dirt bikes

were not permitted because of “[t]he nuisance of the noise.”

       {¶9}   The court’s questioning during the trial focused on the noise of the dirt

bikes, the size of the engines, and the proximity of neighboring properties.

       {¶10} The court found Sulken guilty and sentenced her to a $100 fine plus

court costs. She timely appealed.

                            Sufficiency of the Evidence

       {¶11} In her first assignment of error, Sulken challenges the sufficiency of the

evidence, and argues that the trial court’s determination of guilt was against the

manifest weight of the evidence. In light of our decision on the sufficiency portion of

this assignment, we do not address Sulken’s manifest-weight argument.

       {¶12} “In a challenge to the sufficiency of the evidence, the question is

whether, after viewing the evidence in the light most favorable to the state, any rational

trier of fact could have found all the essential elements of the crime proved beyond a

reasonable doubt.” State v. Ham, 1st Dist. Hamilton No. C-170043, 2017-Ohio-9189,

¶ 19, citing State v. Jenks, 61 Ohio St.3d 259, 273, 574 N.E.2d 492 (1991).

       {¶13} Zoning codes, because they are in derogation of the common law, shall

be construed in favor of property owners, and “cannot be enlarged to include

limitations not clearly set forth.” Greenacres Found. v. Bd. of Bldg. Appeals, 1st Dist.

Hamilton No. 120131, 2012-Ohio-4784, ¶ 10, citing Saunders v. Clark Cty. Zoning

Dept., 66 Ohio St.2d 259, 261, 421 N.E.2d 152 (1981), and Ware v. Fairfax Bd. of

                                            4
                    OHIO FIRST DISTRICT COURT OF APPEALS




Zoning Appeals, 164 Ohio App.3d 772, 2005-Ohio-6516, 844 N.E.2d 357, ¶ 6 (1st

Dist.), and Cash v. Cincinnati Bd. of Zoning Appeals, 117 Ohio App.3d 319, 323, 690

N.E.2d 593 (1st Dist.1996). “Exemptions from the restrictive provisions of a zoning

code * * * and language defining a ‘permitted use’ ” should also be construed in favor

of the free use of property. Rotellini v. West Carrollton Bd. of Zoning Appeals, 64

Ohio App.3d 17, 21, 580 N.E.2d 500 (2d Dist.1989).

       {¶14} In this case, Sulken was cited for her violation of Section 3.5(A) of the

zoning resolution, which provides “[n]o building or premises shall be erected,

reconstructed, structurally altered, or used for any use or purpose that is not in

compliance with the zoning code, except as permitted by Section 23.”

       {¶15} Specifically, the state alleges that Sulken’s use of the property

constitutes an impermissible accessory use. As defined by the resolution, an accessory

use is “[a] building, structure, or use both permanent or temporary which is naturally

and normally incidental to the main building, structure, or use and erected at the same

time or after the construction of the main building, structure, or use.”

       {¶16} Accessory uses are “permitted with standards” in the C Zoning District.

See Section 4.3, Table 4.1 of the zoning resolution. In relevant part, those standards

include the following:

       1.     Required to obtain a zoning certificate, unless otherwise noted.

       2.     Located on the same parcel as the primary structure.

       3.     Situated and/or constructed in the rear yard, unless specifically

              exempted herein. For corner lots, accessory buildings and uses

              may be located in the side yard.



                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS




       4.     Front decks or porches, handicap accessible ramps, and fences

              per Section 16 are permitted in the front yard as long as they

              meet all other applicable regulations contained herein.

       5.     Playsets, trampolines, children swing sets, sand boxes, hot tubs,

              fire pits, grills, smokers, sports equipment, (ex[cep]t as noted in

              “6”) and clothes lines are required to be located in the rear yard.

              These items do not require a zoning certificate.

       6.     Basketball hoops that are freestanding or are attached to a

              structure may be located in any yard and do not require a zoning

              certificate.

       7.     Shall be situated not less than three feet from the rear and side

              lot lines, except for swimming pools, coops, and pens, which

              shall be no less than 10 feet from any rear and side lot lines.

       8.     Shall not exceed 1.5 stories and 25 feet in height.

       9.     Exterior façade materials and colors shall be complimentary to

              the principal building.

       10.    Accessory buildings and/or uses cumulatively shall not exceed

              or occupy more than 30 percent of the rear yard of the premises

              upon which they are located * * *.

       11.    Private detached garages shall not exceed one garage per lot

              and have a maximum building footprint of 1,032 square feet.

Section 4.5(A) of the zoning resolution.

       {¶17} Section 4.5(B) of the zoning resolution goes on to provide standards for

private stables, stating that “[p]rivate stables are permitted as accessory uses in the

                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS




Single Family Residence District. Such uses shall be located in the rear yard and shall

be located a minimum of 10 feet from all property lines.”

       {¶18} Sulken argues that while she was cited for a dirt-bike track, the evidence

at trial focused entirely on the use of the dirt bikes, which cannot reasonably be

covered under this portion of the resolution.

       {¶19} In its brief, the state agreed that “[t]he sole issue at trial was whether

the operation of dirt bikes was a violation of the zoning resolution.” The state

reiterated at oral argument that there was not “any contention that it was a problem

of aesthetics, it’s a problem of noise.”

       {¶20} Roach, the state’s sole witness at trial, testified that he agreed that there

were not any illegal structures on the property, and that the movement of dirt on the

property did not require a zoning permit. He testified that the dirt bikes were

prohibited because of the “nuisance of the noise.”

       {¶21} Therefore, while the state cited Sulken for the dirt-bike track on the

property, it has conceded that the issue is the use of the dirt bikes. The state argues

that this still violates the zoning code as an impermissible accessory use. The state

contends that Sulken’s use is not permitted because the “[o]peration of dirt bikes and

other recreational vehicles is not listed among the permitted accessory uses” in the C

Zoning District, and because it “was occurring on a parcel that was separate from the

residence.”

       {¶22} Keeping in mind that zoning codes must be construed in favor of the

landowner, we turn to the language of the zoning resolution at issue in this case.

Pursuant to Section 4.5(A) of the resolution, permitted accessory buildings and uses

not requiring a certificate in C Zoning Districts include: playsets, trampolines, hot

                                            7
                    OHIO FIRST DISTRICT COURT OF APPEALS




tubs, fire-pits, grills, sports equipment, basketball hoops, and clothes lines. Other

permitted accessory uses, pursuant to additional guidelines, include front decks or

porches, private detached garages, and private stables.

       {¶23} By its terms, the section regulates equipment and structures, not actions

or activities. In fact, not a single action or activity is listed. It is clear that the

resolution naturally applies to actions or activities that go along with the regulated

equipment and structures. But it would be unreasonable to construe the resolution as

prohibiting all other actions or activities that do not require the regulated equipment

or structures. Would the state argue that a person could not practice yoga or play the

violin on their property because neither of those activities is specifically listed as an

“accessory use?” This cannot be the purpose of the resolution’s language. Thus, we

hold that it is not reasonable to construe the resolution to prohibit the riding of dirt

bikes on the property.

       {¶24} The state has conceded that there was not a “dirt bike track” on Sulken’s

property. And we disagree that riding noisy dirt bikes on the property was an

“accessory use” that violated the Delhi Zoning Resolution.

       {¶25} Therefore, finding there to be insufficient evidence to support her

conviction, we sustain Sulken’s first assignment of error in part.

                                     Conclusion

       {¶26} For the foregoing reasons, we sustain Sulken’s first assignment of error

in part, reverse the judgment of the trial court, and discharge Sulken from further

prosecution. Because our decision to sustain the first assignment of error in part is

dispositive, the second assignment of error is moot and we decline to address it.

                                         Judgment reversed and appellant discharged.

                                           8
                   OHIO FIRST DISTRICT COURT OF APPEALS




MYERS, P.J., and BERGERON, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           9